Citation Nr: 1109237	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for depressive disorder, to include as secondary to a low back disorder and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. M. Schaefer, Asssociate Counsel


INTRODUCTION

The appellant served from January 1987 to July 2007 in the Arkansas National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas.  

In December 2008, the appellant testified at a hearing conducted before the undersigned Acting Veterans Law Judge, sitting at the RO.  A copy of the hearing transcript is of record.

Shortly before his hearing, the appellant submitted additional evidence consisting of multiple private treatment records.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the appellant waived agency of original jurisdiction (AOJ) consideration of this evidence.  Id.  Therefore, the Board may properly consider the evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he suffers a low back disorder due to heavy lifting and injury during periods of National Guard service and that he has migraine headaches due to exposure to JP-8 jet fuel in service.  Additionally, he argues that he suffers depression as a result of these disorders and having lost three fellow service members, including a close friend, in a helicopter crash in service.  The Board determines that a remand is necessary for further development of the claims.

Initially, the Board observes that the appellant was denied Supplemental Security Income (SSI) in 2007.  The denial letter indicates that the appellant was found to be disabled, but that his income exceeded entitlement limits.  The records associated with the appellant's application for these benefits and this finding of disability are not in the file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the appeal must be remanded so that the records related to the appellant's application for SSI may be requested from the Social Security Administration (SSA).

Additionally, the Board observes that the appellant's service personnel records are not of record.  Knowledge of the appellant's periods of active duty for training and inactive duty for training is necessary to adjudication of the claims.  Thus, the appellant's service personnel records should be obtained directly from his National Guard unit and any other appropriate sources.

Further, the Board observes that the appellant has not been afforded VA examinations with respect to either his migraine headache or depressive disorder claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the appellant's claims and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The post-service treatment evidence of record does not explicitly state a diagnosis of either migraine headaches or depression, but a record of prescription medications shows that the appellant is prescribed medications commonly used for migraine headaches (Topamax) and depression (Cymbalta).  Therefore, the Board presumes the appellant actually has a current diagnosis of these disorders.

Further, the appellant is competent to state that he was exposed to jet fuel fumes in service and that he began having symptoms he associated with depressive disorder in service.  Additionally, his claims for service connection for a back disorder and migraine headaches are still in progress, and the depression claim is inextricably intertwined with those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the question of whether the appellant's depression is related to those disorders is still at issue.  Accordingly, the Board determines that a VA examination should be scheduled to ascertain the existence and etiology of the appellant's claimed migraine headaches and depressive disorder.

Finally, as there is a question of secondary service connection with regard to the appellant's claimed depressive disorder, the Board finds that the appellant should be notified of the evidentiary requirements of a secondary service connection claim, in accordance with Allen v. Brown, 7 Vet. App. 439 (1995) and regulation 38 C.F.R. 
§ 3.310 (2010).  See 71 Fed. Reg. 52,744 (September 7, 2006).

Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that his claimed depressive disorder was proximately due to or aggravated beyond its normal progression as a result of service-connected disability, in accordance with Allen. 

2. Request the appellant's service personnel records from his Arkansas National Guard unit and any other appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Request all records related to the appellant's application for SSI benefits from the SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

4. Schedule the appellant for a VA examination in order to ascertain the existence and etiology of his claimed migraine headaches.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the appellant, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any migraine headaches exhibited by the appellant currently, i.e., at the time he filed his claim in April 2007 to the present, is causally or etiologically related to his described jet fuel exposure in service or is otherwise related to his military service?
		
	A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

5. Schedule the appellant for a VA psychiatric examination in order to ascertain the existence and etiology of his claimed depression.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the appellant, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder exhibited by the appellant currently, i.e., at the time he filed his claim in April 2007 to the present, is causally or etiologically related to his military service or is proximately due to or aggravated by his claimed degenerative disc disease and/or migraine headaches?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

6. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's service connection claims should be readjudicated, to include all evidence received since the October 2008 supplemental statement of the case.  If any claim remains denied, the appellant and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


